Citation Nr: 0721047	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-33 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (initial) rating for diabetes 
mellitus, Type II, now rated 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the No. Little 
Rock, Arkansas, VA Regional Office (RO).  

The Board notes that service connection for hypertension was 
granted in an August 2005 rating decision.  This represents a 
full grant of the benefit sought.  

The veteran was afforded a personal hearing before the 
undersigned Acting Veterans Law Judge at the RO in September 
2006.  A transcript of the hearing has been associated with 
the claims file.  

The veteran has provided waivers of initial agency of 
original jurisdiction (AOJ) consideration of additional 
evidence submitted since the issuance of the last 
supplemental statement of the case and prior to the Board 
hearing.  The Board notes that additional evidence was 
received at the Board in February 2007.  The additional 
evidence consists of duplicate copies of letters and a VA 
outpatient record noting insulin, which information was also 
previously of record.  Regardless, in light of the grant of 
the benefits sought herein, the Board finds a waiver of 
initial AOJ consideration is unnecessary.  


FINDING OF FACT

The veteran's diabetes mellitus, Type II, requires a 
restricted diet, insulin, and regulation of activities.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for diabetes mellitus, 
Type II, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in May 2004; a rating decision in 
September 2004; and a statement of the case in August 2005.  
The May 2004 letter preceded the RO's initial adjudication 
(in September 2004).  The above documents discussed specific 
types of evidence, the applicable legal requirements, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA has made all efforts to 
notify and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the veteran's possession.  The 
Board finds that any defect with regard to the timing or 
content of any of the notices sent prior to the RO's initial 
adjudication (the September 2004 rating decision) or even the 
final RO adjudication (the August 2005 statement of the case) 
is harmless.  The Board finds that even if there is any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
veteran has had a meaningful opportunity to participate 
effectively in the processing of the claim with RO 
adjudication after receipt of the required notice.  VA 
effectively complied with all of the required elements under 
its duty to notify claimants prior to the last RO 
adjudication.  

Moreover, any error in VA's notice to the veteran (which is 
initially presumed to be prejudicial) is in fact harmless.  
See Sanders v. Nicholson, __ F.3d. __, 2007 WL 1427720 (Fed. 
Cir. May 16, 2007) (No. 06-7001) (burden is on VA to show 
that error in notice was not prejudicial).  There has been no 
prejudice to the veteran, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine), 
on remand, 20 Vet. App. 537 (2006) (discussing Board's 
ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, No. 2006-7303, 
2007 WL 1016989 (Fed. Cir. Apr. 5, 2007); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the veteran.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  VA examinations are of 
record.  See 38 C.F.R. § 3.159 (2006).  

Thus, VA has fulfilled its duty to notify and assist the 
veteran.  The Board now turns to the merits of the claim.

Disability evaluations are determined by applying VA's 
Schedule for Rating Disabilities.  See 38 C.F.R. Part 4 
(2006).  The percentage ratings in this Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. § 4.1 (2006).

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for diabetes mellitus Type II.  In such cases, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  A 20 percent evaluation has been assigned for 
the entire appeal period.  Accordingly, the issue is whether 
a rating in excess of 20 percent for diabetes mellitus is 
warranted at any time during the appeal period.  We conclude 
that the disability has not significantly changed and that a 
uniform 40 percent rating is warranted.  

In the September 2004 rating decision, the AOJ assigned a 20 
percent disability rating for the veteran's diabetes mellitus 
from the date of service connection (i.e., March 22, 2004).  
The veteran contends that a 40 percent evaluation is 
warranted as his diabetes mellitus requires not only insulin 
and a restricted diet, but also regulation of activities.  
Transcript at 3 (2006).  

A 20 percent rating is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1) (2006).  

VA examinations have confirmed the veteran's diagnosis of 
diabetes mellitus.  In addition, the April 2004 VA 
examination report reflects he is on a restricted diet.  On 
VA examination in December 2004, insulin was noted to be 
required on a daily basis, and the need for some restriction 
of activities was noted.  The veteran testified that his 
blood sugar fluctuated with activity causing him to have to 
rest after about 10 minutes.  Transcript at 5.  (September 
2006).  In September 2006, the veteran's private physician, 
Dr. T. T., specifically stated that the veteran had diabetes 
mellitus, Type II, and should restrict his activities so as 
not to become too hot or overextended by physical activities.  
To the extent that Dr. T. T. also attributed fatigability and 
shortness of breath to sleep apnea in October 2005, Dr. T. 
T.'s more recent statement clearly shows the need for 
regulation of activity due to diabetes mellitus, Type II, and 
the opinion is consistent with the December 2004 VA opinion.  

The Board finds that the evidence, to include the objective 
medical opinions, satisfies the 40 percent Diagnostic Code 
requirement for regulation of activities.  See 38 C.F.R. § 
4.119, DC 7913.  The evidence supports the veteran's claim 
that he is currently diabetic, requires insulin, a restricted 
diet, and regulation of activities.  To the extent that the 
veteran has had to take time off from work due to diabetes 
mellitus, Transcript at 10-11 (2006), the Board notes the 40 
percent evaluation herein assigned contemplates time lost 
from work.  

The evidence of record does not support a finding that a 
higher rating is warranted.  There is no evidence that the 
veteran suffers from episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  The April 2004 and December 2004 VA examination 
reports specifically note no ketoacidosis.  An October 2006 
private records reflects he was admitted for anxiety, noting 
that his blood sugar would be monitored.  In addition, while 
the April 2004 VA examination report notes he had a 
hypoglycemic reaction, and the December 2004 VA examination 
report notes a history of having been hospitalized on July 7, 
2004 in association with hypoglycemia, the July 7, 2004 
hospital record shows he was admitted primarily for atypical 
chest pain with hypertriglyceridemia.  There is no evidence 
of hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic are provider, plus noncompensable complications.  
Thus, a rating in excess of 40 percent is not warranted.  

The Board also finds that the evidence of record does not 
present "an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
schedular standards."  See 38 C.F.R. § 3.321(b) (1) (2006).  
There has been no showing by the veteran that his diabetes 
mellitus has resulted in marked interference with his 
employability or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
notes that at the September 2006 hearing, the veteran 
testified that he was employed.  Transcript at 10 (2006).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a rating higher than 40 percent.  

The evidence is in favor of a 40 percent rating.  
Consequently, the benefits sought on appeal are granted.  


ORDER

A 40 percent rating for diabetes mellitus, Type II, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


